Exhibit 3.3Bylaws BY LAWS OF IMPERIAL RESOURCES, INC. A Nevada Corporation ARTICLE I Offices Section 1. The registered office of this corporation shall be in the City of Carson City, State of Nevada. Section 2.The Corporation may also have offices at such other places both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE 2 Meetings of Stockholders Section 1.All annual meetings of the stockholders shall be held at the registered office of the corporation or at such other place within or without the State of Nevada as the Directors shall determine. Special meetings of the stockholders may be held at such time and place within or without the State of Nevada as shall be stated in the notice of the meeting, or in a duly executed waiver of notice thereof. Section 2.
